DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,863,369. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a method and system of operating a communication network includes receiving input data related to a state of the communication network and operation of the communication network, determining a policy for the communication network based on the input data, and determining a utility value using simulation the policy based on internal and external influences.
	Regarding claim 9 of the present application, claim 1 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a method of training a neural network, the method comprising: receiving, by one or more processors, input data related to state information of a communication network that includes a plurality of nodes; determining, by the one or more processors, a training policy based on input data related to operation of the communication network; simulating, by the one or more processors, the training policy based on internal and external influences of the communication network; 
Regarding claim 10 of the present application, claim 2 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the neural network configured to receive a plurality of input features and process the input features based on the training policy in order to obtain a set of output features for a network configuration for a given time interval that allows the neural network to maximize a performance metric.
Regarding claim 11 of the present application, claim 3 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the performance metric relates to one or more of an amount of data transferred, a number of users reached, or a geographic area reached.
	Regarding claim 12 of the present application, claim 4 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the training policy includes one or more of a set of communication links or characteristics of communication beams for each communication link that overall satisfy constraints presented by the input data for a first time period.
	Regarding claim 13 of the present application, claim 5 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the set of communication links create one or more paths through the communication network according to the constraints.
	Regarding claim 14 of the present application, claim 6 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the training policy includes characteristics of a communication beam for a communication link between a first communication device of a HAP terminal and a second communication device of a terrestrial communication terminal in a geographic area.

Regarding claim 16 of the present application, claim 8 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the characteristics include one or more of a shape, power, direction, frequency, or channel designation of the communication beam over a first time interval.
Regarding claim 17 of the present application, claim 9 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein the input data includes weather conditions or forecasts for atmospheric levels.
Regarding claim 18 of the present application, claim 10 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a wherein determining the utility value includes determining a predicted performance metric of the communication network in the simulation.
Regarding claim 19 of the present application, claim 11 of U.S. Patent No. 10,863,369 encompasses all the claimed limitations including a system of training a neural network, the system comprising one or more processors configured to: receive input data related to state information of a communication network that includes a plurality of nodes; determine a training policy based on input data related to operation of the communication network; simulate the training policy based on internal and external influences of the communication network; and determine a utility value of the training policy according to the simulation; and store the utility value and the training policy in order to enable the operation of the communication network based on the utility value, the training policy, and the neural network.
.

	Claims 1, 4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 10,785,664. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a method of operating a communication network includes receiving input data related to a state of the communication network and operation of the communication network, determining a policy for the communication network based on the input data, and determining a utility value using simulation the policy based on internal and external influences.
	Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 10,785,664 encompasses all the claimed limitations including a method of operating a communication network that includes a plurality of nodes, the method comprising: receiving, by one or more processors, input data related to a state of the communication network and input data related to operation of the communication network for a first time interval; determining, by the one or more processors, a first policy for the communication network based on the input data, the first policy being a set of features for forming a plurality of communication links in the communication network over the first time interval, the plurality of communication links providing one or more paths through the communication network; determining, by the one or more processors, a utility value associated with the first policy as a function of a performance metric of the communication network in the first time interval; determining, by the one or more processors, a second policy for the communication network for a second time interval based at least in 
Regarding claim 4 of the present application, claim 1 of U.S. Patent No. 10,785,664 encompasses all the claimed limitations including wherein determining the utility value includes: operating the communication network to implement the first policy; and determining a performance metric of the communication network while implementing the first policy.
Regarding claim 6 of the present application, claim 5 of U.S. Patent No. 10,785,664 encompasses all the claimed limitations including wherein the one or more processors form a neural network.
	Regarding claim 7 of the present application, claims 6 and 8 of U.S. Patent No. 10,785,664 encompasses all the claimed limitations including training the neural network by: receiving, by the one or more processors, input data related to state information of the communication network; determining, by the one or more processors, a training policy based on the input data; simulating, by the one or more processors, the training policy based on internal and external influences of the communication network; and determining, by the one or more processors, a utility value of the training policy according to the simulation; and wherein determining the first policy is further based on the training policy and the utility value.
	Regarding claim 8 of the present application, claim 7 of U.S. Patent No. 10,785,664 encompasses all the claimed limitations including wherein determining the first policy includes: identifying a trend in features of policies stored in a database; and selecting features for the first policy that increase a performance metric of the communication network according to the trend.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,477,418. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a method and .
Regarding claim 1 of the present application, claim 1 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including a method of operating a communication network that includes a plurality of nodes, the method comprising: receiving, by one or more processors, input data related to a state of the communication network and input data related to operation of the communication network for a first time interval; determining, by the one or more processors, a first policy for the communication network based on the input data, the first policy being a set of features for forming a plurality of communication links in the communication network over the first time interval, the plurality of communication links providing one or more paths through the communication network; determining, by the one or more processors, a utility value associated with the first policy as a function of a performance metric of the communication network in the first time interval; determining, by the one or more processors, a second policy for the communication network for a second time interval based at least in part on the utility value associated with the first policy; and operating, by the one or more processors, the communication network to implement the second policy in the second time interval.
Regarding claim 2 of the present application, claim 2 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including wherein the plurality of nodes includes one or more non-geostationary satellites.
Regarding claim 3 of the present application, claim 3 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including wherein the input data related to the operation of the communication network includes weather conditions or forecasts for atmospheric levels.

Regarding claim 5 of the present application, claim 5 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including wherein determining the utility value includes: simulating implementation of the first policy in the communication network; and determining a predicted performance metric of the communication network in the simulation.
	Regarding claim 6of the present application, claim 6 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including wherein the one or more processors form a neural network.
	Regarding claim 7 of the present application, claim 7 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including training the neural network by: receiving, by the one or more processors, input data related to state information of the communication network; determining, by the one or more processors, a training policy based on the input data; simulating, by the one or more processors, the training policy based on internal and external influences of the communication network; and determining, by the one or more processors, a utility value of the training policy according to the simulation; and wherein determining the first policy is further based on the training policy and the utility value.
Regarding claim 8 of the present application, claim 8 U.S. Patent No. 10,477,418 encompasses all the claimed limitations including wherein determining the first policy includes: identifying a trend in features of policies stored in a database; and selecting features for the first policy that increase a performance metric of the communication network according to the trend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raleigh et al. (US 9,270,559) disclose a method performed by a network system communicatively coupled to a device over a wireless access network.
Fitzpatrick (US 10,051,533) teaches a system and method for performing network selection,  defining network selection rules that are not only based upon network availability, time, and location, but also on network signal strength, signal to noise ratio, link speed, and cellular network radio parameters.
Feng et al. (US 10,715,386) disclose a method and apparatus for regulating communication parameters, which may regulate the communication parameters according to a practical requirement and improve performance and applicability of a wireless communication system.
Khan et al. (US 2019/0294966) teach a system and method for automatically training neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/